DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2, 6, 8, 11-12, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election of cooling conduit configuration Species A and pin configuration Species A was made without traverse in the reply filed on 12/13/2021.  While the applicant submits in the reply filed on 12/13/2021 that claims 8 and 17 are among those which read on the elected species, claims 8 and 17 are herein withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, since these claims appear to be drawn to cooling conduit Species B-E and not to cooling conduit Species A.  Specifically, the limitations of claims 8 and 17 require that “the rib extends from the outer diameter to the inner diameter”, however Fig. 1-6 does not appear to show that the rib extends from the outer diameter (where tip 226 is disposed, see specification, [0031]) to the inner diameter (where root 228 is disposed, see specification, [0031]), but rather appears to depict the rib (260) as extending only from the outer diameter to a location within the airfoil that is short of the inner diameter (see Fig. 2-3).  Further, to the Examiner’s knowledge, the specification does not teach the cited limitation in regards to the cooling conduit configuration of Fig. 1-6.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 7, 9-10, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Propheter-Hinckley (US Pat. Pub. No. 2016/0017717 A1) in view of Beabout (US Pat. No. 5,511,309), Spangler (US Pat. Pub. No. 2012/0076660 A1), and Thatcher (US Pat. No. 6,190,120 B1).
Regarding claim 1, Propheter-Hinckley discloses a turbine vane (Fig. 1-3 and [0036], ln 1-5), comprising: an airfoil (40) that extends from an inner diameter to an outer diameter, and from a leading edge (48) to a trailing edge (50) (see Fig. 1-3 and [0037]); an inner platform (44) coupled to the airfoil at the inner diameter (see Fig. 1-3 and [0037]); and a cooling system (72) defined in the airfoil including a first conduit (74, comprising both leading-edge portion 84 and outlet portion 86, see annotated Fig. 3 below) in proximity to the leading edge to cool the leading edge (see Fig. 3, [0043], and [0046], ln 1-14; here the leading-edge portion 84 extends from outer diameter to inner diameter in proximity to the leading edge and the outlet portion 86 extends from the leading edge to the trailing edge at the inner diameter, see annotated Fig. 3 below) and a second conduit (which may be defined as the combination of 76 and 78) to cool the trailing edge (see Fig. 3 and [0043]), the first conduit having an inlet (68, see annotated Fig. 3 below) at the outer diameter to receive a cooling fluid (70) (see annotated Fig. 3 below and [0047]) and an internal outlet (see outlet formed at the axial downstream end of outlet portion 86 wherein flow 70 exits radially outward into portion 88 of the cooling system, thereby forming a U-shaped path, as shown in Fig. 3, see also [0046]), the first conduit includes a first surface (67) and a 

    PNG
    media_image1.png
    929
    681
    media_image1.png
    Greyscale

Propheter-Hinckley fails to teach that the first conduit comprises an outlet portion that is defined at least partially through the inner platform, that the first conduit includes a plurality of cooling pins that extend between the first surface and the second surface of the first conduit, that the fourth surface is disposed opposite an outlet of the first conduit, and that the outlet portion diverges within the airfoil into at least two flow paths that converge downstream to define the outlet for the first conduit at the trailing edge.
Spangler exhibits (Fig. 1-3 and 5-6) a gas turbine vane (24) comprising a first conduit (56) in proximity to the leading edge to cool the leading edge ([0023-0025]), wherein the first conduit includes a first surface (inner surface of leading edge) and a second surface (leading edge-side of rib 54) of the first conduit (see Fig. 4 and 6), the second surface defined on a rib (54), the first surface of the first conduit opposite the leading edge (see Fig. 4 and 6).  Spangler teaches that the first conduit may include a plurality of cooling pins (60) that extend between the first surface and the second surface of the first conduit (Fig. 3-4 and 6, and [0023], ln 1-3) in order to provide a thermal conductive path between the rib and the leading edge, thereby enhancing conductive cooling of the leading edge, where temperatures may be much higher than at surrounding locations on the blade ([0023], ln 4-11 and [0025], ln 1-4).
Because both Propheter-Hinckley and Spangler describe internal cooling for gas turbine vanes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first conduit of Propheter-Hinckley to include a plurality of cooling pins that extend between the first surface and the second surface of the first conduit, in order to provide a thermal conductive path between the rib and the leading edge, thereby enhancing conductive cooling of the leading edge, where temperatures may be much higher than at surrounding locations on the blade, as described by Spangler ([0023], ln 4-11 and [0025], ln 1-4).  Improved cooling of turbine blade regions, such as the leading edge, improves the lifespan and reliability of the turbine blade.
Beabout teaches (Fig. 3) a gas turbine vane (36) comprising an inner platform (40) and internal cooling conduits (see 90, 60, 61, and 62), wherein a conduit similar to the first conduit of Propheter-Hinckley includes a portion (60) extending from an outer diameter of the vane to an inner diameter of the vane, followed by an outlet portion which extends axially at the inner diameter of the vane towards the trailing edge (turning portion, containing turning vanes 68 and 69), the outlet portion having an internal outlet passing flow radially outward into another conduit (61), thereby forming a U-shaped path, similarly to the first conduit of Propheter-Hinckley.  Beabout teaches that this outlet portion may be defined at least partially through the inner platform (see Fig. 3) and may include turning vanes (68 and 69), such that the outlet portion diverges within the airfoil into two flow paths around the turning vanes that converge downstream to define the outlet for the first conduit, with the radially inner flow path passing through a portion of the inner platform (visually apparent from Fig. 3), in order to facilitate movement of the air flow through the conduits of the cooling system (Col. 4, ln 4-9).  
Because both Propheter-Hinckley and Beabout describe internal cooling for gas turbine vanes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet portion of the first conduit of Propheter-Hinckley according to the configuration taught by Beabout, such that the outlet portion is defined at least partially through the inner platform and includes turning vanes, as taught by Beabout, in order to facilitate the smooth movement of the air flow through the conduits of the cooling system, as described by Beabout (Col. 4, ln 4-9).  Proper movement of cooling air within the blade improves cooling of turbine blade regions, which improves the lifespan and reliability of the turbine blade.
Such a configuration then further exhibits that the outlet portion diverges within the airfoil into two flow paths around the turning vanes that converge downstream to define the outlet for the first conduit, with the radially inner flow path passing through a portion of the inner platform (see in re Beabout).  
Thatcher exhibits a typical configuration (Fig. 3) for a gas turbine vane (36) comprising an internal cooling conduit (26) for supplying cooling air to cool the trailing edge (30) of the vane (see Fig. 3 and Col. 3, ln 38-47).  Thatcher teaches that it is typical in the art to provide a plurality of outlet passages spaced one from the other along the entire length of the trailing edge of the vane (see example of Fig. 3 and Col. 3, ln 41-47) in order for the cooling air to exit from the conduit to cool the trailing edge (Col. 3, ln 41-47).
Because both Propheter-Hinckley and Thatcher describe internal cooling for gas turbine vanes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Propheter-Hinckley as modified by Beabout to further include a plurality of outlet passages spaced one from the other along the entire length of the trailing edge of the vane, as taught by Thatcher, since this configuration is typical within the art for supplying cooling air to cool the trailing edge, as described in Thatcher (Col. 3, ln 38-47).  Proper cooling of turbine blade regions, such as the trailing edge, improves the lifespan and reliability of the turbine blade.
Under such a configuration, the first conduit of Propheter-Hinckley as modified by Thatcher may then include at least one outlet formed at the trailing edge, as depicted below (see “proposed outlet” in annotated Fig. 3 below), thereby satisfying the limitation that the fourth surface is disposed opposite an outlet of the first conduit (see annotated Fig. 3 below).  Further, the above modification of the first conduit by Beabout provides that the outlet portion diverges within the airfoil into two flow paths around the turning vanes that converge downstream.  Since the trailing edge is the downstream most portion of the outlet portion of the first conduit, and since an outlet is provided at the trailing edge in the modification by Thatcher, it then follows that the outlet portion diverges within the airfoil and converge downstream to define the outlet for the first conduit at the trailing edge, as claimed.

    PNG
    media_image2.png
    929
    681
    media_image2.png
    Greyscale

Regarding claim 3, Spangler further teaches that each of the plurality of cooling pins includes a first end coupled to the first surface and a second end coupled to the second surface (see Fig. 4 and 6, and [0023]).
Regarding claim 4, Spangler further teaches that each of the plurality of cooling pins includes a top surface opposite a bottom surface, the top surface includes a first fillet that extends from the first end toward the second end and the bottom surface includes a second fillet that extends from the first end toward the second end (see Fig. 3, 5, and 6; here it is visually apparent that a fillet is included at 
Regarding claim 7, Propheter-Hinckley further discloses an outer platform (46) coupled to the airfoil at the outer diameter, the outer platform in fluid communication with a source of the cooling fluid ([0040], ln 1-6; here the inlet of the first conduit is formed in the outer platform, therefore the airflow entering the first conduit flows through the outer platform, and the inlet 68 receives airflow from a source of cooling fluid 75, thus the outer platform must be in fluid communication with the source of cooling fluid (airflow)), wherein the inlet of the first conduit is fluidly coupled to the outer platform to receive the cooling fluid (see Fig. 3 and [0040], ln 1-6). 
Propheter-Hinckley fails to teach the second conduit including a second inlet at the outer diameter and the second inlet is fluidly coupled to outer platform to receive the cooling fluid.
Beabout further exhibits a second conduit (62) to cool the trailing edge (see Fig. 3 and Col. 4, ln 25-36).  Beabout teaches that the second conduit may include a second inlet (56) at the outer diameter and that the second inlet may be fluidly coupled to the outer platform to receive the cooling fluid (see Fig. 3 and Col. 4, ln 17-36), in order to enhance the overall flow towards the trailing edge (44) and therefore enhance cooling of the trailing edge (Col. 4, ln 25-36). 
Because both Propheter-Hinckley and Beabout describe internal cooling for gas turbine vanes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second conduit of Propheter-Hinckley such that the second conduit includes a second inlet at the outer diameter, wherein the second inlet is fluidly coupled to outer platform to receive the cooling fluid, as taught by Beabout, in order to enhance the overall flow towards the trailing edge and therefore enhance cooling of the trailing edge, as described by Beabout (Col. 4, ln 25-36).  
Regarding claim 9, the proposed combination further exhibits that one of the at least two flow paths is defined at least partially within the inner platform (see above modification according to claim 1, in re Beabout).
Regarding claim 10, Propheter-Hinckley further discloses an outer platform (46) coupled to the airfoil at the outer diameter, the outer platform in fluid communication with a source of the cooling fluid ([0040], ln 1-6; here the inlet of the first conduit is formed in the outer platform, therefore the airflow entering the first conduit flows through the outer platform, and the inlet 68 receives airflow from a source of cooling fluid 75, thus the outer platform must be in fluid communication with the source of cooling fluid (airflow)), wherein the inlet of the first conduit is fluidly coupled to the outer platform to receive the cooling fluid (see Fig. 3 and [0040], ln 1-6).  The proposed combination also further exhibits that one of the at least two flow paths is defined at least partially within the inner platform (see above modification according to claim 1, in re Beabout).
Regarding claim 13, Spangler further teaches that each of the plurality of cooling pins includes a first end coupled to the first surface and a second end coupled to the second surface (see Fig. 4 and 6, and [0023]).
Regarding claim 14, Spangler further teaches that each of the plurality of cooling pins includes a top surface opposite a bottom surface, the top surface includes a first fillet that extends from the first end toward the second end and the bottom surface includes a second fillet that extends from the first end toward the second end (see Fig. 3, 5, and 6; here it is visually apparent that a fillet is included at each of the first and second ends of the cooling pin, these fillets extending circumferentially around the cooling pin such that a top surface may be defined comprising the first fillet at the first end (leading 
Regarding claim 16, Propheter-Hinckley fails to teach that the second conduit includes a second inlet at the outer diameter and the second inlet is fluidly coupled to outer platform to receive the cooling fluid.
Beabout further exhibits a second conduit (62) to cool the trailing edge (see Fig. 3 and Col. 4, ln 25-36).  Beabout teaches that the second conduit may include a second inlet (56) at the outer diameter and that the second inlet may be fluidly coupled to the outer platform to receive the cooling fluid (see Fig. 3 and Col. 4, ln 17-36), in order to enhance the overall flow towards the trailing edge (44) and therefore enhance cooling of the trailing edge (Col. 4, ln 25-36). 
Because both Propheter-Hinckley and Beabout describe internal cooling for gas turbine vanes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second conduit of Propheter-Hinckley such that the second conduit includes a second inlet at the outer diameter, wherein the second inlet is fluidly coupled to outer platform to receive the cooling fluid, as taught by Beabout, in order to enhance the overall flow towards the trailing edge and therefore enhance cooling of the trailing edge, as described by Beabout (Col. 4, ln 25-36).  Improved cooling of turbine blade regions, such as the trailing edge, improves the lifespan and reliability of the turbine blade.

Claim(s) 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Propheter-Hinckley as modified by Beabout, Spangler, and Thatcher according to claims 4 and 14, and in further view of Otero (US Pat. Pub. No. 2013/0232991 A1).
Regarding claim 5,
Propheter-Hinckley fails to teach that the first fillet has a first fillet arc that is different than a second fillet arc of the second fillet.
Otero exhibits (Fig. 5A-9B) cooling pins for use in turbine stator vanes (Para. [0044]) for effective internal cooling (Para. [0023], ln 12-21).  Otero teaches that such cooling pins may have non-symmetric fillets on each end (See Fig. 5A-9B and Para. [0025], ln 12-25), with one end having a larger arc than the other (Para. [0026], ln 12-15).  Further, Otero teaches that a larger fillet portion may be nearer to the leading edge, and that such pin fins may be used in multi-walled airfoils throughout the airfoil (Para. [0037]).  Otero also teaches that the size and shape of pin fin fillets may be optimized for the region of the airfoil by balancing the structural and heat transfer needs of the location, such that a fillet is shaped to provide good mechanical durability with minimal flow restriction (Para. [0025], ln 12-25).
Because both Propheter-Hinckley and Otero describe internal turbine vane cooling, and since Otero teaches that the size and shape of pin fin fillets represents a known result effective variable in the art which may be altered in order to optimize the structural and heat transfer performance of a pin fin based on the needs of its location within the vane (see above in re Otero), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pin fins of Propheter-Hinckley as modified by Beabout, Spangler, and Thatcher according to claim 4 to include the non-symmetrical fillet configuration of Otero, such that the first fillet has a first fillet arc that is different than a second fillet arc, as a matter of routine design optimization, in order to balance the structural and heat transfer needs of the pin fin location (the first conduit), while incurring minimal flow restriction, as taught by Otero (Para. [0023], ln 12-21 and Para. [0025], ln 12-25).
Regarding claim 15, the proposed combination exhibits the claimed first fillet arc of the first fillet being different from a second fillet arc of the second fillet (see in re claim 5).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 5 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 26 of prior U.S. Patent No. 10,989,067 (“Whitaker”).  This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of Whitaker (U.S. Patent No. 10,989,067).  Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-4 are anticipated by patent claim 26.
Patent claim 26 of Whitaker recites the identical language used in the limitations of claims 1-4, along with additional limitations, and therefore patent claim 26 is in essence a “species” of the generic invention of application claims 1-4.  It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.  See In re Goodman
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of Whitaker (U.S. Patent No. 10,989,067).  Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 7 is anticipated by patent claim 9.
Patent claim 9 of Whitaker recites the identical language used in the limitations of claim 7, along with additional limitations, and therefore patent claim 9 is in essence a “species” of the generic invention of application claim 7.  It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claims 1-5 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of Whitaker (U.S. Patent No. 10,989,067).  Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-5 and 9 are anticipated by patent claim 11.
Patent claim 11 of Whitaker recites identical language that used in almost all of the limitations of claims 1-5 and 9, with the single exception being the limitation “an outlet portion that is defined at least partially through the inner platform”, which is found in claim 1, ln 7-8.  Patent claim 11, however recited the additional limitation “an outlet portion that diverges within the airfoil into at least two flow paths that converge downstream to define an outlet for the first conduit at the trailing edge, with one of the at least two flow paths defined at least partially within the inner platform” in lines 9-12 of claim 11, along with other additional limitations.  In this limitation of claim 11, it is clear that at least one of the flow paths that form the outlet portion must be defined at least partially within the inner platform, therefore, this limitation of claim 11 reads upon the limitation of claim 1 cited above, since if a part of the outlet portion is defined within the inner platform, it is clear that the outlet portion must also be considered to be defined as extending at least partially through the inner platform.  Therefore patent claim 11 is in essence a “species” of the generic invention of application claims 1-5 and 9.  It has been In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 
Claims 10 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of Whitaker (U.S. Patent No. 10,989,067).  Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 10 and 13-15 are anticipated by patent claim 11.
Patent claim 11 of Whitaker recites the identical language used in the limitations of claims 10 and 13-15, along with additional limitations, and therefore patent claim 11 is in essence a “species” of the generic invention of application claims 10 and 13-15.  It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of Whitaker (U.S. Patent No. 10,989,067).  Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 16 is anticipated by patent claim 15.
Patent claim 15 of Whitaker recites the identical language used in the limitations of claim 16, along with additional limitations, and therefore patent claim 15 is in essence a “species” of the generic invention of application claim 16.  It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This includes:
Wong (U.S. Pat. Pub. No. 2017/0211393 A1), which exhibits an airfoil (1) for a gas turbine vane with internal cooling conduits (11A-11D), wherein a plurality of outlets (52, 53) to the trailing edge conduit (11D) are formed in the trailing edge, distributed throughout the entire span length of the trailing edge, from outer diameter to inner diameter (see Fig. 2 and [0046-0056]).  Wong further teaches that the position of outlets on the trailing edge may be determined during optimization of the trailing edge temperature profile as a result effective variable ([0026]).  While Wong does teach that the highest temperatures experienced by the trailing edge are often incurred in the mid-span region ([0027]), Wong nevertheless exhibits and teaches the use of outlets near the inner and outer diameters of the trailing edge (see Fig. 2 and [0046-0056]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/ERIC A LANGE/Examiner, Art Unit 3745               

/JUSTIN D SEABE/Primary Examiner, Art Unit 3745